EXHIBIT 10.2



Notice of Restricted Stock Unit Grant


Participant:        <first_name> <middle_name> <last_name>


Employee ID:     <emp_id>


Company:     Visa Inc.




Notice:
You have been granted the following Restricted Stock Units in accordance with
the terms of the Visa Inc. 2007 Equity Incentive Compensation Plan (the “Plan”)
and the Restricted Stock Unit Award Agreement (“Agreement”) attached hereto.



Type of Award:
Restricted Stock Units



Grant ID:
<award_id>





Grant:
Grant Date: <award_date>

Number of Shares Underlying Restricted Stock Units: <shares_awarded>




Period of Restriction:
The Period of Restriction applicable to those portions of the total number of
your Restricted Stock Units listed in the schedule below shall commence on the
Grant Date and shall lapse on the corresponding “Vesting Date” listed below.



Shares on Vesting Date
<vesting_schedule>


However, in the event of your termination of employment due to your death or
Disability (as those terms are defined in the Agreement), the Period of
Restriction will immediately lapse as to the full number of Restricted Stock
Units. In addition, in the event of your termination of employment due to
Retirement (as defined in the Agreement), the Period of Restriction will
continue to lapse according to the vesting schedule set forth above. Moreover,
the Award and any Shares issued or cash payment(s) made hereunder are subject to
rescission and forfeiture during Participant’s employment and for twelve (12)
months after the later of Participant’s (i) Termination or (ii) receipt of cash
payment(s) or Shares hereunder if Participant engages in Detrimental Activity
during such periods, as described in Section 4(e) below.




Acceptance:
To accept or reject your Restricted Stock Units award, please complete the
on-line form ("Accept or Reject Your Grant") as promptly as possible, but, in
any case, within ninety (90) days after the Grant Date. If you accept your
award, you will be deemed to have agreed to the terms and conditions set forth
in this Agreement, the terms and conditions of the Plan, and the Addendum with
Additional Country Specific Terms and Conditions attached as Exhibit A, all of
which are made part of this Agreement.







--------------------------------------------------------------------------------






Your Agreement is available to you online in your Schwab Equity Award Center
(EAC) account via this link https://eac.schwab.com.




--------------------------------------------------------------------------------






Visa Inc.
2007 Equity Incentive Compensation Plan
Restricted Stock Unit Award Agreement
This Restricted Stock Unit Award Agreement (this “Agreement”), dated as of the
Grant Date (the “Grant Date”) set forth in the Notice of Restricted Stock Unit
Grant attached as Schedule A hereto (the “Grant Notice”), is made between Visa
Inc. (the “Company”) and the Participant set forth in the Grant Notice. The
Grant Notice is included in and made part of this Agreement.
1.     Definitions.
Capitalized terms used but not defined herein have the meaning set forth in the
Visa Inc. 2007 Equity Incentive Compensation Plan (the “Plan”).
2.     Grant of the Restricted Stock Units.
Subject to the provisions of this Agreement and the provisions of the Plan, the
Company hereby grants to the Participant, pursuant to the Plan, the number of
Restricted Stock Units set forth in the Grant Notice (the “Restricted Stock
Units”).
3.     Dividend Equivalents.
Each Restricted Stock Unit shall entitle the Participant to Dividend Equivalents
with respect to regular cash dividends that would otherwise be paid on the Share
underlying such Restricted Stock Unit during the period from the Grant Date to
the date such Share is delivered in accordance with Section 5. Any such Dividend
Equivalent shall be paid to the Participant at (or within thirty (30) days
following) the time such related dividends are paid to holders of Shares.
4.     Period of Restriction; Termination.  
The Period of Restriction with respect to the Restricted Stock Units shall be as
set forth in the Grant Notice (the “Period of Restriction”). The Participant
acknowledges that an important and material purpose of this Agreement, as a
matter of the internal affairs of the Company, is to ensure that Participant’s
interests and those of the Company remain aligned. This is achieved by
Participant agreeing to avoid Detrimental Activity during the Period of
Restriction and for a period of twelve (12) months after the later of
Participant’s (i) Termination or (ii) receipt of cash payment(s) or Shares
hereunder. Avoidance of Detrimental Activity in accordance with the terms of
this Agreement is understood to be precondition to entitlement and retention of
any award under this Agreement. The Participant acknowledges that prior to the
expiration of the applicable portion of the Period of Restriction, the
Restricted Stock Units may not be sold, transferred, pledged, assigned,
encumbered, alienated, hypothecated or otherwise disposed of (whether voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy)), other than
by will or the laws of descent and distribution. Upon the expiration of the
applicable portion of the Period of Restriction, the restrictions set forth in
this Agreement with respect to the Restricted Stock Units theretofore subject to
such expired Period of Restriction shall lapse, except as may be provided in
accordance with Section 11 hereof. Notwithstanding the foregoing, prior to the
expiration of the applicable portion of the Period of Restriction, the
Restricted Stock Units may be transferred to the Participant’s former spouse
pursuant to a domestic relations order which is approved by the Company, in
accordance with any procedures, and




--------------------------------------------------------------------------------






subject to any limitations, as the Company may prescribe and subject to
applicable law. Subject to the terms of the Plan and the remaining provisions of
this Section 4, all Restricted Stock Units for which the Period of Restriction
had not lapsed prior to the date of the Participant’s Termination shall be
immediately forfeited. Notwithstanding the foregoing to the contrary:
(a)    Death and Disability. Upon Termination of the Participant due to death or
disability (within the meaning of the Company’s or its Affiliate’s long-term
disability plan under which the Participant is covered from time to time
(“Disability”)), then the Period of Restriction shall immediately lapse as to
the full number of Restricted Stock Units.
(b)    Retirement. Upon Termination of the Participant at or after attainment of
age fifty-five and five years of completed service and six months of service
from the date of grant (“Retirement”), then the Period of Restriction for any
Restricted Stock Units that remain unvested as of the date of such Termination
shall continue to lapse in accordance with the vesting schedule set forth in the
Grant Notice.
(c)    Change of Control. If a Change of Control occurs, and, at any time prior
to the second (2nd) anniversary of the Change of Control, the Participant incurs
a Termination, either by the Company, a Subsidiary or an Affiliate without Cause
(as defined below), or by the Participant for Good Reason (as defined below),
then the Period of Restriction shall immediately lapse as to the full number of
Restricted Stock Units. For the avoidance of doubt, Section 15.1(b) of the Plan
shall not apply to the Restricted Stock Units to the extent such provision
conflicts with this Section 4(c).
(d)    Other Terminations. Upon Termination of the Participant due to any reason
other than due to death, Disability, Retirement, termination without Cause
following a Change of Control or termination for Good Reason following a Change
of Control, then all Restricted Stock Units for which the Period of Restriction
had not lapsed prior to the date of such Termination shall be immediately
forfeited.
(e)    Detrimental Activity. If, at any time during Participant’s employment by
the Company, any Affiliate or a Subsidiary or within the later of (i) twelve
(12) months after the Participant’s Termination (as defined in the Plan) or (ii)
twelve (12) months after Participant is delivered Shares or cash payment(s)
pursuant to this Award, Participant engages in any Detrimental Activity, then
the Company may rescind any portion of the Award distributed to the Participant
within the twenty-four (24) month period immediately prior to the Participant’s
engagement in Detrimental Activity and/or pursue any other remedies allowed
under applicable law. In the event of such a rescission, Participant’s then
outstanding Restricted Stock Units will be cancelled for no additional
consideration by the Company and Participant will have no rights in same, and
Participant shall immediately repay or return to the Company any cash payment(s)
and Shares that have been paid or issued to Participant by the Company pursuant
to this Agreement within the twenty-four (24) month period immediately prior to
the Participant’s engagement in Detrimental Activity. If any such Shares are no
longer held by Participant then Participant shall pay the Company a sum equal to
the Fair Market Value of the Shares at the time they were sold or otherwise
conveyed to another party by Participant. This Section 4(e) shall be construed
to supplement, and not contradict, replace or eliminate, any remedies available
to the Company under Section 14, or otherwise available under applicable law.
5.     Payment of Restricted Stock Units.
As soon as reasonably practicable following the lapse of the applicable portion
of the Period of Restriction, but in no event later than 90 days following the
date of such lapse, the Company shall cause to be delivered to the Participant
(a) the full number of Shares underlying the Restricted Stock Units as to which
such portion of the Period of Restriction has so lapsed, (b) a cash payment
determined




--------------------------------------------------------------------------------






by reference to the then-current Fair Market Value of such Shares or (c) a
combination of Shares and such cash payment as the Committee, in its sole
discretion, shall determine, subject to satisfaction of applicable tax
withholding obligations with respect thereto in accordance with Section 6 of
this Agreement; provided, however, that if the Participant’s Termination occurs
under any circumstances other than death, any such delivery of Shares or cash
payment due to lapse of the Period of Restriction upon such Termination shall be
delayed for six months from the date of such Participant’s Termination if the
Participant is a “specified employee” (as such term is defined in Section
409A(a)(2)(B)(i) of the Code) determined in accordance with the methodology
established by the Company as in effect on the date of such Termination.
6.     Taxes and Withholdings.
Upon the expiration of the applicable portion of the Period of Restriction, or
such earlier date on which the value of any Restricted Stock Units otherwise
becomes includible in the Participant’s gross income for income tax purposes or
on which taxes are otherwise payable, any taxes of any kind required by law to
be withheld with respect to such Restricted Stock Units shall be satisfied by
the Company withholding Shares or cash otherwise deliverable or payable to the
Participant pursuant to the Restricted Stock Unit award; provided, however, that
the amount of any Shares so withheld shall not exceed the amount necessary to
satisfy required Federal, state, local and non-United States withholding
obligations using the minimum statutory withholding rates for Federal, state,
local and/or non-U.S. tax purposes, including payroll taxes, that are applicable
to supplemental taxable income, subject to any limitations as the Committee may
prescribe and subject to applicable law, based on the Fair Market Value of the
Shares on the payment date. The Company, a Subsidiary or an Affiliate may, in
the discretion of the Committee, provide for alternative arrangements to satisfy
applicable tax withholding requirements in accordance with Article XVII of the
Plan.
Regardless of any action the Company, an Affiliate and /or a Subsidiary takes
with respect to any or all tax withholding (including social insurance
contribution obligations, if any), the Participant acknowledges that the
ultimate liability for all such taxes is and remains the Participant’s
responsibility (or that of the Participant’s beneficiary), and that none of the
Company, an Affiliate and /or a Subsidiary: (a) makes any representations or
undertakings regarding the treatment of any tax withholding in connection with
any aspect of the Restricted Stock Units, including the grant or vesting
thereof, the subsequent sale of Shares and the receipt of any dividends; or (b)
commits to structure the terms of the Restricted Stock Units or any aspect of
the Restricted Stock Units to reduce or eliminate the Participant’s (or his or
her beneficiary’s) liability for such tax.
7.     No Rights as a Shareholder Prior to Issuance of Shares.
Neither the Participant nor any other person shall become the beneficial owner
of the Shares underlying the Restricted Stock Units, nor have any rights to
dividends or other rights as a shareholder with respect to any such Shares,
until and after such Shares, if any, have been actually issued to the
Participant and transferred on the books and records of the Company or its agent
in accordance with the terms of the Plan and this Agreement.
8.     No Right to Continued Employment.
Neither the Restricted Stock Units nor any terms contained in this Agreement
shall confer upon the Participant any rights or claims except in accordance with
the express provisions of the Plan and this Agreement, and shall not give the
Participant any express or implied right to be retained in the employment or
service of the Company or any Subsidiary or Affiliate for any period or in any
particular position or at any particular rate of compensation, nor restrict in
any way the right of the Company or any Subsidiary




--------------------------------------------------------------------------------






or Affiliate, which right is hereby expressly reserved, to modify or terminate
the Participant’s employment or service at any time for any reason. The
Participant acknowledges and agrees that any right to lapse of the Period of
Restriction is earned only by continuing as an employee of the Company or a
Subsidiary or Affiliate at the will of the Company or such Subsidiary or
Affiliate, or satisfaction of any other applicable terms and conditions
contained in the Plan and this Agreement, and not through the act of being hired
or being granted the Restricted Stock Units hereunder.
9.     The Plan.
By accepting any benefit under this Agreement, the Participant and any person
claiming under or through the Participant shall be conclusively deemed to have
indicated his or her acceptance and ratification of, and consent to, all of the
terms and conditions of the Plan and this Agreement and any action taken under
the Plan by the Board, the Committee or the Company, in any case in accordance
with the terms and conditions of the Plan. Subject to Section 4(c) of this
Agreement, in the event of any conflict between the provisions of the Plan and
this Agreement, the provisions of the Plan shall control, and this Agreement
shall be deemed to be modified accordingly. This Agreement is subject to all the
terms, provisions and conditions of the Plan, which are incorporated herein by
reference, and to such rules, policies and regulations as may from time to time
be adopted by the Committee. The Plan and the prospectus describing the Plan can
be found on the Company’s Human Resources intranet site. A paper copy of the
Plan and the prospectus shall be provided to the Participant upon the
Participant’s written request to the Company at 900 Metro Center Blvd., Foster
City, California 94404, Attention: Stock Plan Administrator.
10.    Certain Defined Terms.
For purposes of this Agreement, the following terms shall have the meanings set
forth below:
(a)    “Cause” means: (i) engaging in (A) willful or gross misconduct or (B)
willful or gross neglect; (ii) the commission of a felony or a crime of moral
turpitude, dishonesty, breach of trust or unethical business conduct, or any
crime involving the Company, a Subsidiary or an Affiliate; (iii) fraud,
misappropriation or embezzlement; (iv) a material breach of the Participant’s
employment agreement or offer letter (if any) with the Company, a Subsidiary or
an Affiliate; (v) acts or omissions constituting a material failure to perform
substantially and adequately the duties assigned to the Participant (other than
any such failure resulting from incapacity due to physical or mental illness);
provided, however, that following a Change of Control, any such failure will
only serve as the basis for a termination for Cause if it is willful; or (vi)
any illegal act detrimental to the Company, a Subsidiary or an Affiliate.
(b)     “Good Reason” means: (i) a diminution in the Participant’s annual base
salary, annual incentive opportunity or annual long-term incentive award
opportunity, as applicable, in effect immediately prior to the Change of
Control; (ii) the assignment to the Participant of any duties inconsistent with
the Participant’s positions (including status, offices, titles and reporting
requirements), authority, duties or responsibilities from those in effect
immediately prior to such Change of Control or any action by the Company that
results in a diminution in any of the foregoing from those in effect immediately
prior to such Change of Control, or (iii) the Company, a Subsidiary or an
Affiliate requires the Participant to change the Participant’s principal
location of work to a location that is in excess of fifty (50) miles from the
location thereof immediately prior to the Change of Control. Notwithstanding the
foregoing, a Termination by a Participant for Good Reason shall not have
occurred unless (i) the Participant gives written notice to the Company, a
Subsidiary or an Affiliate, as applicable, of Termination within thirty (30)
days after the Participant first becomes aware of the occurrence of the
circumstances constituting Good Reason, specifying in reasonable detail the




--------------------------------------------------------------------------------






circumstances constituting Good Reason, and (ii) the Company, the Subsidiary or
the Affiliate, as the case may be, has failed within thirty (30) days after
receipt of such notice to cure the circumstances constituting Good Reason.
(c)     “Detrimental Activity” means: (i) providing services or material
assistance to any payments business that is in competition with the payments
business of the Company in the United States or any other country where the
Company does business; (ii) soliciting or knowingly inducing a Company customer
that Participant had material dealings with or was provided confidential
information about while employed with the Company to cease or reduce doing
business with the Company or to divert a business opportunity related to the
Company’s line of business to another party; or, (iii) soliciting or knowingly
inducing an employee of the Company that Participant gained knowledge of while
employed with the Company to leave the employment of the Company. Detrimental
Activity is not intended to include (i) duly authorized activity undertaken for
the benefit of the Company in the ordinary course of Participant’s employment
duties for the Company, (ii) employment with an independently operated
subsidiary, division, or unit of a diversified corporation so long as the
independently operated business unit at issue is truly independent and does not
compete in any way with the Company; or, (iii) holding a passive and
non-controlling ownership interest of less than 5% of the stock or other
securities of a publicly traded company.
11.    Compliance with Laws and Regulations.
(a)    The Restricted Stock Units and the obligation of the Company to deliver
Shares or cash payments hereunder shall be subject in all respects to (i) all
applicable Federal and state laws, rules and regulations; and (ii) any
registration, qualification, approvals or other requirements imposed by any
government or regulatory agency or body which the Committee shall, in its
discretion, determine to be necessary or applicable. Moreover, the Company shall
not deliver any certificates for Shares to the Participant or any other person
pursuant to this Agreement if doing so would be contrary to applicable law. If
at any time the Company determines, in its discretion, that the listing,
registration or qualification of Shares upon any national securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable, the Company shall not be required to
deliver any certificates for Shares to the Participant or any other person
pursuant to this Agreement unless and until such listing, registration,
qualification, consent or approval has been effected or obtained, or otherwise
provided for, free of any conditions not acceptable to the Company.
(b)    It is intended that any Shares received upon expiration of the Period of
Restriction shall have been registered under the Securities Act. If the
Participant is an “affiliate” of the Company, as that term is defined in Rule
144 under the Securities Act (“Rule 144”), the Participant may not sell the
Shares received except in compliance with Rule 144. Certificates representing
Shares issued to an “affiliate” of the Company may bear a legend setting forth
such restrictions on the disposition or transfer of the Shares as the Company
deems appropriate to comply with federal and state securities laws.
(c)    If at any time the Shares are not registered under the Securities Act,
and/or there is no current prospectus in effect under the Securities Act with
respect to the Shares, the Participant shall execute, prior to the delivery of
any Shares to the Participant by the Company pursuant to this Agreement, an
agreement (in such form as the Company may specify) in which the Participant
represents and warrants that the Participant is purchasing or acquiring the
Shares acquired under this Agreement for the Participant's own account, for
investment only and not with a view to the resale or distribution thereof, and
represents and agrees that any subsequent offer for sale or distribution of any
kind of such Shares shall be made only pursuant to either (i) a registration
statement on an appropriate form under the Securities Act, which




--------------------------------------------------------------------------------






registration statement has become effective and is current with regard to the
Shares being offered or sold; or (ii) a specific exemption from the registration
requirements of the Securities Act, but in claiming such exemption the
Participant shall, prior to any offer for sale of such Shares, obtain a prior
favorable written opinion, in form and substance satisfactory to the Company,
from counsel for or approved by the Company, as to the applicability of such
exemption thereto.
12.    Notices and Consent to Service of Process.
Any notice or other communication provided for hereunder shall be made in
writing and deemed given (a) three days after being deposited in the U.S. mail,
first class, postage prepaid, certified receipt requested, or (b) when delivered
by a nationally recognized overnight courier which provides confirmation of
delivery. All notices by the Participant or the Participant’s successors or
permitted assigns shall be addressed to the Company at 900 Metro Center Blvd.,
Foster City, California 94404, Attention: Stock Plan Administration in the
Benefits Department, or such other address as the Company may from time to time
specify, and any notice that involves service of legal process on the Company
shall be directed to Company’s Registered Agent for purposes of service of legal
process. All notices and service of legal process to the Participant shall be
addressed to the Participant at the Participant’s last known address in the
Company's records or such forwarding address as Participant may provide to the
Company in writing and in accordance with this Section 12.
13.    Other Plans.
The Participant acknowledges that any income derived from this Restricted Stock
Units award shall not affect the Participant’s participation in, or benefits
under, any other benefit plan or other contract or arrangement maintained by the
Company or any Subsidiary or Affiliate.
14.    Clawback Policy.
Notwithstanding any other provision of this Agreement to the contrary, any cash
incentive compensation received by the Participant, Restricted Stock Unit
granted, Shares issued and/or amount paid hereunder, and/or any amount received
with respect to any sale of any such Shares, shall be subject to potential
cancellation, recoupment, rescission, payback or other action in accordance with
the terms of the Company’s Clawback Policy, as it may be amended from time to
time (the “Policy”). The Participant agrees and consents to the Company’s
application, implementation and enforcement of (a) the Policy or any similar
policy established by the Company that may apply to the Participant and (b) any
provision of applicable law relating to cancellation, rescission, payback or
recoupment of compensation, and expressly agrees that the Company may take such
actions as are necessary to effectuate the Policy, any similar policy (as
applicable to the Participant) or applicable law without further consent or
action being required by the Participant. To the extent that the terms of this
Agreement and the Policy or any similar policy conflict, then the terms of such
policy shall prevail.
15.    Rights of Participant.
In accepting the grant, the Participant acknowledges that:
(a)     the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, suspended or terminated by the Company at any
time, as provided in the Plan and this Agreement;




--------------------------------------------------------------------------------






(b)     the grant of Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right for the Participant or any other
person to receive future grants, or benefits;
(c)     all decisions with respect to any future grants will be at the sole
discretion of the Company;
(d)     the Restricted Stock Unit grants do not constitute compensation of any
kind for services of any kind rendered to the Company, its Affiliates and /or
Subsidiaries, and are not part of the terms and conditions of the Participant’s
employment;
(e)     no provision of this Agreement or the Restricted Stock Units granted
hereunder shall give the Participant any right to continue in the employ of the
Company or any Affiliate or Subsidiary, create any inference as to the length of
employment of the Participant, affect the right of an employer to terminate the
employment of the Participant, with or without Cause, or give the Participant
any right to participate in any employee welfare or benefit plan or other
program (other than the Plan);
(f)     if the Participant ceases to be an employee of the Company or any
Affiliate or Subsidiary for any reason, the Participant shall not be entitled by
way of compensation for loss of office or otherwise howsoever to any sum or
other benefit to compensate the Participant for the loss of any rights under
this Agreement or the Plan;
(g)     notwithstanding any terms or conditions of the Plan to the contrary, in
the event of termination of the Participant’s employment for any reason other
than a termination pursuant to which accelerated or continued lapsing of
restrictions occurs as provided in Section 4 hereof, the Participant’s right to
receive Restricted Stock Units and vest in Restricted Stock Units under the
Plan, if any, will terminate immediately on the date that the Participant is no
longer actively employed and will not be extended by any notice period mandated
under local law (e.g., active employment would not include a period of “garden
leave” or similar period pursuant to local law); and
(h)     notwithstanding any provisions in this Agreement, the Restricted Stock
Units granted hereunder shall be subject to any special terms and conditions for
Participant’s country set forth in the Addendum attached hereto as Exhibit A.
Moreover, if Participant relocates to one of the countries included in the
Addendum, the special terms and conditions for such country will apply to
Participant, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons. The Addendum constitutes part of this Agreement.
16.    Data Protection.
(a)    The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his personal data
as described in this document by and among, as applicable, the Company, its
Affiliates and its Subsidiaries (“the Group”) for the exclusive purpose of
implementing, administering and managing his participation in the Plan.
(b)     The Participant acknowledges that the Group holds certain personal
information about him, including, but not limited to, his name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, details of all Options or any other
entitlement to Shares outstanding in the Participant’s favor, for the purpose of
implementing, administering and managing the Plan (“Data”).




--------------------------------------------------------------------------------






(c)     The Participant acknowledges and agrees that Data may be transferred to
any third parties assisting in the implementation, administration and management
of the Plan, that these recipients may be located in the Participant’s country
of residence or elsewhere, and that the recipient’s country of residence may
have different data privacy laws and protections than those of the Participant’s
country. The Participants authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Participant may elect to deposit any
Shares acquired. The Participant understands that Data will be held only as long
as is necessary to implement, administer and manage his participation in the
Plan. The Participant understands that he may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his local human resources
representative. The Participant understands, however, that refusing or
withdrawing his consent may affect his ability to participate in the Plan.
17. Choice of Law and Forum / Consent to Jurisdiction.
In order to maintain uniformity in the interpretation of this Agreement across
the Company’s operations in many different locations, the parties have expressly
agreed that this Agreement shall be governed by and enforced under the laws of
the State of Delaware, without regard to any contrary principles of conflict of
laws of Delaware or another state. The parties further agree that any legal
action, suit or proceeding arising from or related to this Agreement shall be
instituted exclusively in a state or federal court of competent jurisdiction
located in Delaware. The parties consent to the personal jurisdiction of such
Delaware courts over them, waive all objections to the contrary, and waive any
and all objections to the exclusive location of legal proceedings in Delaware
(including, without limitation, any objection based on cost, convenience or
location of relevant persons). The parties further agree that there shall be a
conclusive presumption that this Agreement has a significant, material and
reasonable relationship to the State of Delaware.
18.    Acceptance.
The Participant must accept or reject his award under this Agreement no later
than ninety (90) days after the Grant Date (“Acceptance Period”). If the
Participant accepts the award within the Acceptance Period, he will be deemed to
have agreed to the terms and conditions set forth in this Agreement, the terms
and conditions of the Plan, and the Addendum with Additional Country Specific
Terms and Conditions attached as Exhibit A, all of which are made part of this
Agreement.
    






